Citation Nr: 1205406	
Decision Date: 02/13/12    Archive Date: 02/23/12

DOCKET NO.  07-23 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina




THE ISSUE

Entitlement to an increased initial rating for the degenerative arthritis of the right hip, evaluated as noncompensably disabling prior to April 2, 2010, and as 10 percent disabling  beginning on April 2, 2010.




REPRESENTATION

Appellant represented by:	The American Legion






WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. McBrine, Counsel



INTRODUCTION

The Veteran served on active duty from October 2003 to February 2005.  This case came before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision issued by the RO that granted service connection for degenerative arthritis of the right hip and assigned a noncompensable rating, effective on February 2005.  

The Board remanded the matter to the RO in March 2010 for additional development of the record.  

In a subsequent rating decision, the RO increased the evaluation to 10 percent, effective on  April 2, 2010.  

Finally, the Board notes that the Veteran previously had testified at a hearing in November 2009 before a Veterans Law Judge who subsequently retired.  As such, the Veteran was offered an opportunity for another hearing in a letter sent in August 2011.  The Veteran's response received in September 2011 indicated that he did not wish to have another hearing.



FINDINGS OF FACT

1.  For the period of the appeal prior to April 2, 2010, the service-connected right hip disability picture is shown to have more nearly approximated that of painful motion, as well as by X-ray evidence showing degenerative or arthritic changes.

2.  For the period of the appeal, the service-connected degenerative arthritis of the hips is not shown to be manifested by limitation of flexion to 30 degrees or a limitation of abduction.



CONCLUSION OF LAW

1.  For the period of the appeal prior to April 2, 2010, the criteria for the assignment of rating of 10 percent for his service-connected arthritis of the right hip were met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4, §§ 3.321, 4.40, 4.45, 4.59, 4.71a  including Diagnostic Codes 5003, 5251, 5252, 5253 (2011).  

2.  For the period of the appeal, the criteria for the assignment of rating in excess of 10 percent for his service-connected arthritis of the right hip are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4, §§ 3.321, 4.40, 4.45, 4.59, 4.71a including Diagnostic Codes 5003, 5251, 5252, 5253 (2011).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Once the claim of service connection has been substantiated, the filing of a notice of disagreement with the RO's decision rating the disability or assigning an effective date does not trigger additional 38 U.S.C.A. § 5103(a) notice.  

Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable in claims for initial higher ratings.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112, 116- 117 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).

Nevertheless, in letters dated in April 2005, March 2006, June 2006, September 2008 and March 2010, as well as the prior remand, the RO provided the Veteran with an explanation of the type of evidence necessary to substantiate his claim, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  

These letters also provided notice regarding potential ratings and effective dates.   See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA has complied with the notice requirements of VCAA and has no outstanding duty to inform the appellant that any additional information or evidence is needed.  Therefore, the Board may decide the appeal without a remand for further notification.  

The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for resolution of the issue has been obtained.  The service medical records were obtained for review.  The VA clinical notes and private treatment records also have been associated with the record.  

The Veteran was also afforded several VA examinations in to order to fully evaluate the severity of the service-connected right hip disability.  Significantly, the Veteran has not identified, nor does the record indicate, that any additional evidence needs to be obtained.  

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


II. Analysis

The Veteran contends that a higher rating is warranted for his service connected right hip disability.  Essentially, the Veteran contends that the level of disability he has in his right hip is more severe than that contemplated by his current evaluations.

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2011).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. Part 4, § 4.7 (2011).  
 
The Veteran's entire history is reviewed when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  In evaluating the Veteran's claims, all regulations which are potentially applicable through assertions and issues raised in the record have been considered, as required by Schafrath.  

A recent decision of the United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).  

In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary, as is the case in this current claim.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like. 38 C.F.R. Part 4, § 4.40 (2011).

The Court has held that the RO must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare-ups.  38 C.F.R. § 4.14 (2011).  

The Board notes that the guidance provided by the Court in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.  However, the Board notes that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

In addition, the Board notes that the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59 (2011).

The standardized description of joint measurements is provided in Plate II under 38 C.F.R. § 4.71a (2011).  For VA purposes, normal extension and flexion of the hip is 0 to 125 degrees, and normal hip abduction is 0 to 45 degrees. 38 C.F.R. § 4.71a, Plate II (2011).

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight- bearing are related considerations.  38 C.F.R. § 4.45 (2011).  For the purpose of rating disability from arthritis, the hip is considered a major joint.  See 38 C.F.R. § 4.45.

The service-connected right hip disability is currently evaluated as noncompensably disabling prior to April 2, 2010 and as 10 percent disabling beginning on that date, under 38 C.F.R. § 4.71a, Diagnostic Code 5003, for degenerative arthritis.  Under that code, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  

When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  

In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added under Diagnostic Code 5003.  

Under Diagnostic Code 5251, limitation of extension of the thigh to 5 degrees warrants a 10 percent evaluation, the highest available under that code. 

Under Diagnostic Code 5252, limitation of flexion of the thigh to 45 degrees warrants a 10 percent evaluation; limitation to 30 degrees warrants a 20 percent evaluation; limitation to 20 degrees warrants a 30 percent evaluation, and limitation to 10 degrees warrants a 40 percent evaluation.  

Under Diagnostic Code 5253, limitation of rotation of the thigh such that one cannot toe out more than 15 degrees warrants a 10 percent evaluation, as does limitation of adduction such that one cannot cross his legs.  Limitation of abduction of the thigh, consisting of motion lost beyond 10 degrees, warrants a 20 percent evaluation.  

Diagnostic Code 5250, concerning hip ankylosis; Diagnostic Code 5254, concerning a flail joint; and Diagnostic Code 5255, concerning impairment of the femur are not for application in this claim, as the Veteran does not allege, nor does the evidence show, hip ankylosis, a flail joint, or femur impairment.  38 C.F.R. § 4.71(a).

Taking into account all relevant evidence, the Board finds that the Veteran would be more properly rated as 10 percent disabled throughout the whole of this appeal period.  

The RO assigned that rating as of April 2, 2010, as the RO felt that, even though the Veteran had prior X-ray findings of degenerative arthritis of the right hip, this was the first date on which an actual verified limitation of motion was observed.  However, the Board finds, considering the Veteran's consistent reports of pain on motion, as per DeLuca, considering 38 C.F.R. § 4.59, and his November 2009 hearing testimony that walking caused pain in his hip, that the service-connected disability picture more nearly resembled criteria for a 10 percent rating during the period prior to April 2, 2010.

However, the criteria for an evaluation in excess of 10 percent for the service-connected right hip disability are not demonstrated in this case.  In order to assign a higher rating, the Veteran would have to be found to have limitation of flexion to 30 degrees or a limitation of abduction with motion lost beyond 10 degrees.  

On review of the entire record, the Board finds that such a level of incapacity is not demonstrated by the medical evidence.  

The July 2005 report of a fee basis examination for VA noted the Veteran's complaints of constant pain of a level of 2 to 3 out of 10.  He reported that physical therapy had helped him somewhat and that he was unable to run or jump.  

Upon examination, his gait and posture were normal, and his right hip was noted to have flexion to 125 degrees, extension to 30 degrees, adduction to 25 degrees, abduction to 45 degrees, external rotation to 60 degrees and internal rotation to 40 degrees.  The range of motion was not additionally limited by pain or fatigue after repetitive use.   The X-rays of his right hip at that time showed mild degenerative joint disease.  

The Veteran was diagnosed with degenerative arthritis of the right hip, and was advised to avoid prolonged sustained weight bearing activities without regular breaks.  

The April and May 2006 VA outpatient treatment reports noted the Veteran's complaints of right hip pain and request for pain medication.  An April 2006 report of right hip X-ray study noted mild degenerative changes of the right hip.

The April 2010 VA examination noted pain with active motion, and right hip flexion was performed from 0 to 98 degrees.  His right hip extension was performed from of 0 to 30 degrees, and right hip abduction was performed from 0 to 30 degrees.  He was unable to perform "toes out" greater than 15 degrees, but was able to cross his legs.  The X-ray studies of the right hip showed probable mild degenerative joint disease.

As indicated, the medical evidence in this case does not show an actual limitation of  hip flexion to 45 degrees or more or an actual limitation of abduction with motion lost beyond 10 degrees so as to warrant a compensable rating based on these particular limitations.  

To the extent that the Veteran recently was noted to be unable to toe out more than 15 degrees, this loss itself does not warrant the assignment of a rating higher than 10 percent under applicable criteria or otherwise provide a basis for the assignment of a separate compensable rating in addition to the 10 percent rating currently assigned under the provisions of Diagnostic Code 5003-5010.  

The Veteran noted to have pain on active motion, but there was no addition limitation noted after repetitive movement.  Thus, on this record, a compensable rating is not for application on the basis of functional loss due to pain based on limitation of extension.   

 As such, on this record, the Board finds that the criteria for the assignment of an evaluation in excess of 10 percent for the service-connected right hip disability are not met at any time during the period of the appeal.

Also, the Board finds that the evidence of record does not present such an exceptional or unusual disability picture so as to render impractical the application of the rating standards and warrant an increased evaluation on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1) (2011).  The manifestation of the service-connected disability are reasonably addressed by the established rating criteria in this case.  

Accordingly, referral for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted. See Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An increased, initial rating of 10 percent rating for the service-connected right hip disability for the period of the appeal prior to October 2, 2010 is granted, subject to the regulation controlling disbursement of VA monetary benefits. 

An increased, initial rating excess of 10 percent for the service connected right hip disability for the period of the appeal is denied.


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


